Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into on this 27th day of
January, 2011, by and between Morningstar, Inc., an Illinois corporation (the
“Company”), and Tao Huang (the “Executive”).

 

WHEREAS, the Executive is currently employed as the Chief Operating Officer of
the Company; and

 

WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to the matters addressed herein, including matters
pertaining to the Executive’s cessation of his employment and positions with the
Company and certain other matters pertaining to the Executive’s consulting
relationship with the Company following the Executive’s cessation of employment
and the Executive’s release of claims, all upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

 

1.  Termination of Employment and Service.  As of January 31, 2011 (the “Date of
Termination”), the Executive shall cease to be an employee and officer of the
Company.  The Executive shall resign or be removed from all other positions,
including directorships of Company subsidiaries and joint ventures in which the
Company is a party, that the Executive holds as a result of his employment by
the Company or as representative or designee of the Company; provided that the
Executive shall cooperate with the Company in determining the time and manner in
which any such resignation or removal will take place.

 

2.  Payment of Accrued Amounts; Accrued Benefits; Stock Options.  Not later than
30 days after the Date of Termination, the Company shall pay to the Executive
all amounts, if any, due to the Executive for earned salary through the Date of
Termination. The Company shall pay an incentive bonus equal to $600,000 to the
Executive at the time bonuses for 2010 are paid under the Company’s annual
incentive plan, but not later than March 15, 2011. Executive’s rights to receive
benefits accrued or payable under the Company’s employee benefit plans shall be
governed by the terms of such plans. Stock options held by Executive and which
have vested as of the Date of Termination shall remain exercisable in accordance
with the terms of the 2004 Stock Incentive Plan.  In addition, not later than 30
days after the Date of Termination, the Company shall reimburse the Executive in
accordance with the Company’s policies and procedures for all proper expenses
incurred by the Executive in the performance of his duties through the Date of
Termination.

 

3.  Post-Termination Benefits.

 

(a)  Severance Payments.  The Company shall pay to the Executive a cash payment
in an aggregate gross amount equal to $3,150,000 (the “Severance Benefit”).  The
Severance Benefit shall be payable as follows: (i) $1,575,000 of the Severance
Benefit shall be paid in a lump sum cash payment no later than February 15,
2011; and (ii) the remaining

 

--------------------------------------------------------------------------------


 

$1,575,000 of the Severance Benefit shall be payable over the period commencing
on the first payroll date following February 15, 2011 and ending on the last
payroll date immediately preceding February 15, 2012, with such amounts payable
in substantially equal installments and in accordance with the Company’s normal
payroll practices.

 

(b)  Employee Benefits.  Provided that the Executive timely elects to receive
continued coverage under the Company’s group medical and dental plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended
(“COBRA”), the Company shall pay to the Executive, as an additional severance
benefit, a cash payment equal to the difference between the cost of COBRA
premiums and the cost of active employee premiums for 12 months of COBRA
coverage, as calculated by the Company as of the Date of Termination.  Such
payment shall constitute taxable income to the Executive and shall be paid in a
lump sum on or prior to the last payroll date in March 2011. If the Executive is
entitled to any benefit under the current terms and conditions of any employee
benefit plan of the Company that is accrued and vested on the Date of
Termination and that is not expressly referred to in this Agreement, such
benefit shall be provided to the Executive in accordance with the terms and
conditions of such employee benefit plan.

 

(c)  Compliance with Agreement.  Notwithstanding anything herein to the
contrary, if the Executive breaches the terms of this Agreement and the
Executive does not cure such breach (if curable) within 30 days after receipt of
written notice from the Company describing such breach, the Executive shall
forfeit any and all rights to the post-termination payments made or to be made
pursuant to this Section 3.

 

4.  Consulting Arrangement.

 

(a)  Consulting Services. The Company hereby agrees to retain the Executive as a
consultant, and the Executive hereby agrees to be retained by the Company, upon
the terms and subject to the conditions hereof for the period commencing on the
Date of Termination and ending on the date that is twelve (12) months following
the Date of Termination, unless earlier terminated pursuant to this Section 4
(such period, the “Consulting Period”).  During the Consulting Period, the
Executive shall make himself available at mutually acceptable times to perform
consulting services with respect to the businesses conducted by the Company;
provided, however, that such consulting services shall not exceed 10 hours per
month.  Subject to the prior approval of the Company and in accordance with
Section 19 of the Agreement, the Company shall reimburse the Executive in
accordance with the Company’s policies and procedures for all proper expenses
incurred by the Executive in the performance of his consulting duties during the
Consulting Period. In accordance with the terms of this Agreement, the Executive
shall comply with reasonable requests for the Executive’s consulting services
and shall devote his reasonable best efforts, skill and attention to the
performance of such consulting services; provided, however, that nothing in this
Section 4 shall preclude Executive from accepting employment with or providing
services to any other person or entity (provided such employment or services are
not prohibited by Section 10 hereof) and the Company agrees that any consulting
services requested hereunder shall not interfere with Executive’s employment or
services.  The Executive shall take his direction as a consultant solely from
the Company’s Chief Executive Officer and shall not interact with any of the
Company’s other employees or directors in his capacity as a consultant, except
to the extent he is directed to do so by the Chief Executive Officer.

 

2

--------------------------------------------------------------------------------


 

(b)  Termination.  This Section 4 may be terminated at any time (i) by the
Executive on 30 days prior written notice to the Company and (ii) by the Company
upon written notice to the Executive.

 

5.  Federal and State Withholding.  The Company shall deduct from any
compensation payable by the Company to the Executive the amount of all taxes
required to be withheld under applicable law with respect to such payments.  For
purposes of determining all applicable tax withholdings, any compensation
recognized by the Executive upon the exercise of the Executive’s stock options
in accordance with the terms of the 2004 Stock Incentive Plan and the amounts to
be paid to Executive pursuant to Section 3  hereof shall be treated as wages
subject to all applicable withholding requirements.

 

6.  Return of Company Property.  Promptly following the Termination Date (but in
no event later than three business days following such date), the Executive
shall return to the Company all property of the Company in the Executive’s
possession or under the Executive’s control, including but not limited to any
office, computing or communications equipment; provided, however, the Company
shall take reasonable efforts to transfer to Executive the right to continue to
use the phone number for his Company-provided cellular phone.

 

7.  Release of Claims.

 

The Executive, on behalf of himself and anyone claiming through him, including,
but not limited to, his past, present and future spouses, family members,
relatives, agents, attorneys, representatives, heirs, executors and
administrators, and the predecessors, successors and assigns of each of them,
hereby releases and agrees not to sue the Company or any of its divisions,
subsidiaries, affiliates, other related entities (whether or not such entities
are wholly owned) or the owners, officers, directors, agents, attorneys or
representatives thereof, or the predecessors, successors or assigns of each of
them (hereinafter jointly referred to as the “Company Released Parties”), with
respect to any and all known or unknown claims which the Executive now has, has
ever had, or may in the future have, against any of the Company Released Parties
for or related in any way to anything occurring from the beginning of time up to
and including the date on which he signs this Agreement, including, without
limiting the generality of the foregoing, any and all claims which in any way
result from, arise out of, or relate to, the Executive’s employment by any of
the Company Released Parties or the termination of such employment, including,
but not limited to, any and all claims for severance or termination payments
under any agreement between the Executive and any of the Company Released
Parties or any program or arrangement of any of the Company Released Parties or
any claims that could have been asserted by the Executive or on his behalf
against any of the Company Released Parties in any federal, state or local
court, commission, department or agency under any fair employment, contract or
tort law, or any other federal, state or local law, regulation or ordinance (as
in effect or amended from time to time), including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act, or under any compensation, bonus,
severance, retirement or other benefit plan; provided, however, that nothing
contained in this Section 7 shall apply to, or release the Company from (i) any
obligation contained in this Agreement, (ii) any obligation which the Company
may have to provide benefits to the Executive under any plans or programs

 

3

--------------------------------------------------------------------------------


 

of the Company which continue to be applicable to the Executive, except as
otherwise expressly provided in this Agreement, (iii) any obligation which the
Company may have to indemnify the Executive pursuant to its articles of
incorporation, by-laws, or other governing documents or the 2005 
indemnification agreement entered into with Executive;  or (iv) any obligation
which the Company may have to provide coverage to the Executive pursuant to its
director and officer insurance policy with respect to actions or omissions of
the Executive during his service as an officer of the Company.  The Executive
expressly represents and warrants that he has not filed or had filed on his
behalf any claim against any of the Company Released Parties, and has not
transferred or assigned any rights or causes of action that he might have
against any of the Company Released Parties.

 

Executive represents that he has had the opportunity and time to consult with
his own legal counsel concerning the provisions of this Agreement and that he
has been given up to twenty-one (21) days from the date of the Company’s
signature as set forth below to consider this Agreement and determine whether to
accept and sign this Agreement.  Following his acceptance and signing of this
Agreement, Executive has seven (7) calendar days to revoke the Agreement by
delivering notice of revocation to the Company in accordance with Section 14.

 

8.  Authority.  The Executive expressly represents and warrants that the
Executive is the sole owner of the actual and alleged claims, demands, rights,
causes of action and other matters that are released herein; that the same have
not been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and that the Executive
has the full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.

 

9.  Non-Admissions.  Nothing in this Agreement is intended to or shall be
construed as an admission by the Company or any of the other Company Released
Parties that any of them violated any law, interfered with any right, breached
any obligation or otherwise engaged in any improper or illegal conduct.  The
Company and the other Company Released Parties expressly deny any such illegal
or wrongful conduct.

 

10.  Noncompetition and Nonsolicitation.

 

(a)  The Executive agrees, on behalf of himself and his affiliates, that for a
period of twelve (12) months following the Date of Termination, neither the
Executive nor any of his affiliates will directly or indirectly (whether as
principal, agent, independent contractor, partner, employee, consultant or
otherwise) perform any services (including consulting services) with respect to
products or services which are competing products or services. For purposes of
this Section 10(a), a “competing product or service” is a product or service
which is offered in the marketplace as a replacement for a product or service
provided by the investment information business segment of the Company or its
affiliates as of the Date of Termination, or a product or service that the
Executive knows, as of the date hereof, that the investment information business
segment of the Company or its affiliates is giving active consideration to
offering in the marketplace.

 

(b)  The Executive agrees, on behalf of himself and his affiliates, that for a
period of twelve (12) months following the Date of Termination, neither the
Executive nor any of his

 

4

--------------------------------------------------------------------------------


 

affiliates will directly or indirectly solicit, attempt to solicit, induce or
encourage any person who is in the employ or service of the Company or any of
their affiliates, or any of their respective consultants or independent
contractors, to terminate his or her relationship with the Company or any of its
affiliates (as the case may be) or become employed by the Executive, any of his
affiliates, or any other person.

 

(c)  It is expressly understood and agreed that the restrictions contained in
this Section 10 are reasonable and necessary to protect the business of the
Company and its affiliates.  Accordingly, if a final judicial determination is
made that the time, territory, scope or any other restriction contained in this
Section 10 is unreasonable or otherwise unenforceable, neither this Agreement
nor the provisions of this Section 10 shall be rendered void, but shall be
deemed amended to apply as to such maximum scope, time and territory and to such
other extent as such court may judicially determine or indicate to be
reasonable, or if the court or other governmental authority does not so
determine or indicate, to the maximum extent which any pertinent statute or
judicial decision may indicate to be a reasonable restriction under the
circumstances involved, and as so modified, the restrictions contained in this
Section shall be binding and enforceable.

 

(d)  The Executive agrees and acknowledges that remedies at law for any breach
of his obligations under this Section 10 are inadequate and that in addition
thereto the Company and its affiliates shall be entitled to seek equitable
relief, including injunction and specific performance, in the event of any such
actual or threatened breach.  The Executive acknowledges that the covenants set
forth in this Section 10 are an essential element of this Agreement and that,
but for the agreement of the Executive to comply with these covenants, the
Company would not have entered into this Agreement.  The Executive acknowledges
that this Section 10 constitutes an independent covenant and shall not be
affected by performance or nonperformance of any other provision of this
Agreement by the Company.

 

11.  Confidentiality; Assignment of Rights.

 

(a)  The Executive shall not disclose to anyone or make use of any trade secret
or proprietary or confidential information of the Company and its affiliates,
including such trade secret or proprietary or confidential information of any
customer or other entity to which the Company or one of its affiliates owes an
obligation not to disclose such information, which the Executive acquired during
the term of his employment by the Company, including but not limited to records
kept in the ordinary course of business, except (i) when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, or (ii) as to such confidential
information that becomes generally known to the public or trade without
violation of this Section 11.

 

(b)  The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”) which during the term of his
employment by the Company were made or conceived by him, alone or with others,
and which are within or arise out of any general field of the Company’s business
or arise out of any work he performs or information he received regarding the
business of the Company while employed by the Company.  The Executive shall

 

5

--------------------------------------------------------------------------------


 

fully disclose to the Company as promptly as available all information known or
possessed by him concerning the rights referred to in the preceding sentence,
and upon request by the Company and without any further remuneration in any form
to him by the Company, but at the expense of the Company, execute all
applications for patents and for copyright registration, assignments thereof and
other instruments and do all things which the Company may deem necessary to vest
and maintain in it the entire right, title and interest in and to all such
rights.

 

12.  Nondisparagement.

 

(a)  The Executive will not, nor will he cause or assist any other person to,
make any statement to a third party or take any action which is intended to or
would reasonably have the effect of disparaging or harming the Company or the
business reputation of the Company; provided, however, that this provision shall
not preclude such truthful disclosure or testimony as may be required by a court
of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to make such
disclosure or provide such testimony.

 

(b)  The Company will not, nor will it cause or assist any other person to, make
any statement to a third party or take any action which is intended to or would
reasonably have the effect of disparaging or harming the Executive or his
business reputation; provided, however, that this provision shall not preclude
such truthful disclosure or testimony as may be required by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order the Company to make such disclosure
or provide such testimony.

 

13.  Cooperation with the Company.  Executive agrees to cooperate fully with the
Company and its counsel with respect to any litigation, investigation,
government proceedings or general claims which relate to matters with which
Executive was involved during the term of employment or service with the
Company, subject to reimbursement of reasonable out-of-pocket travel costs and
expenses.  Such cooperation may include appearing from time to time pursuant to
reasonable requests of the Company at the offices of the Company or the
Company’s counsel, or telephonically, for conferences and interviews and
providing testimony in depositions, court proceedings and administrative
hearings as necessary for the Company to defend or prosecute claims, and in
general providing the Company and its counsel with the full benefit of
Executive’s knowledge with respect to any such matter.  Executive agrees to
render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the Executive and the parties concerned.

 

14.  Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other parties
hereto (or such other address for such parties as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other parties hereto (or such other facsimile number for
such parties as shall be specified by notice given pursuant to this Section),
with the confirmatory copy delivered by overnight courier to the address of such
parties pursuant to this Section 14:

 

6

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Morningstar, Inc.

22 West Washington Street

Chicago, IL 60602

Attn:  General Counsel

Facsimile:  (312) 244-8032

 

If to Executive, to:

 

Tao Huang

At the most recent address on file with the Company

 

15.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

16.  Entire Agreement.  This Agreement shall constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements (including, without
limitation, all equity award agreements between the Company and the Executive)
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.  The Executive acknowledges
that the Company has not made any representations regarding the tax consequences
of payments under this Agreement and that Executive has had the opportunity to
consult Executive’s tax advisor, if any.

 

17.  Successors and Assigns.  This Agreement shall be enforceable by Executive
and Executive’s heirs, executors, administrators and legal representatives, and
by the Company and its successors and assigns.  Executive may not assign this
Agreement and any such assignment shall be null and void.

 

18.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

 

19.  Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Executive, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 

20.  Section 409A.  This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted and construed consistently with such intent.  The
payments to the Executive pursuant

 

7

--------------------------------------------------------------------------------


 

to this Agreement are also intended to be exempt from Section 409A of the Code
to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and for purposes of the
separation pay exemption, each installment paid to the Executive under this
Agreement shall be considered a separate payment.    In the event the terms of
this Agreement would subject the Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement.  To the extent any amounts under this Agreement
are payable by reference to Executive’s “Date of Termination,” such term shall
be deemed to refer to the Executive’s “separation from service,” within the
meaning of Section 409A of the Code.  Notwithstanding any other provision in
this Agreement, in no event shall the level of consulting services to be
provided by the Executive pursuant to Section 4 of this Agreement exceed more
than 20% of the average of services performed by the Executive for the Company
and its affiliated “service recipients” (within the meaning of Treasury
regulation §1.409A-1(h)(3)) over the immediately preceding 36-month period. 
Notwithstanding any other provision in this Agreement, if the Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
the Executive’s separation from service, then to the extent any amount payable
under this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of the Executive’s death.  Any reimbursement payable to the Executive
pursuant to this Agreement shall be conditioned on the submission by the
Executive of all expense reports reasonably required by the Company under any
applicable expense reimbursement policy, and shall be paid to the Executive
within 30 days following receipt of such expense reports, but in no event later
than the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense.  Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year.  The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.

 

21.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

MORNINGSTAR, INC.

 

 

 

 

 

By:

/s/ Joe Mansueto

 

Name: Joe Mansueto

 

Its: Chief Executive Officer

 

 

 

 

 

 

/s/ Tao Huang

 

 

Tao Huang

 

[SIGNATURE PAGE TO TAO HUANG SEPARATION AGREEMENT]

 

9

--------------------------------------------------------------------------------